Order entered December 17, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01023-CR

                               THE STATE OF TEXAS, Appellant

                                                 V.

                                   ELI RODRIGUEZ, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F11-36048-X

                                             ORDER
          The reporter’s record has been filed in this appeal, but the clerk’s record has not been

filed. On October 21, 2013, this Court ordered the Dallas County District Clerk to file the

clerk’s record within twenty-one days. To date, the clerk’s record has not been filed nor has the

Dallas County District Clerk’s Office communicated with the Court regarding the status of the

record.

          Accordingly, the Court ORDERS the Dallas County District Clerk to file the clerk’s

record within by JANUARY 6, 2014.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Gary Fitzsimmons,
Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal Records

Division; and to counsel for all parties.


                                               /s/    LANA MYERS
                                                      JUSTICE